DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (U.S. Pub #2013/0020910).
With respect to claim 1, Ogawa teaches a MEMS device comprising: 
a first member (Fig. 1, 25); 
a second member (Fig. 1, 29) forming a sealed space with the first member therebetween; and 
a third member (Fig. 1 20) disposed between the first member and the second member and joined to the first member and the second member, 
wherein the third member has lower rigidity than rigidity of the first member and the second member (Paragraph 17, i.e. an elastic material having a smaller Young’s modulus), and 
the third member is provided with a communication portion (Fig. 1, 23) that establishes communication between the sealed space and an external space.  

With respect to claim 3, Ogawa teaches the third member has viscoelasticity and is joined to the first member and the second member (Paragraph 17 and 25).  
With respect to claim 4, Ogawa teaches that the third member is a resist resin (Paragraph 25 and 42).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (U.S. Pub #2016/0027424), in view of Ishii et al (U.S. Pub #2019/0265795).
With respect to claim 1, Shimizu teaches a MEMS device comprising: 
a first member (Figs. 1-4, 11); 
a second member (Figs. 1-4, 10) forming a sealed space with the first member therebetween; and 
a third member (Figs. 1-4, 7 and/or 8 and/or 9) disposed between the first member and the second member and joined to the first member and the second member, 
the third member is provided with a communication portion (Fig. 4, 7d) that establishes communication between the sealed space and an external space.  
Shimizu does not teach that 
wherein the third member has lower rigidity than rigidity of the first member and the second member.
Ishii teaches an adhesive member (Fig. 3, 62 and Paragraph 40) that has a lower rigidity than an attached frame member (Fig. 3, 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the member 7 and 9 of Shimizu such that the member has lower rigidity than rigidity of the first member and the second member as taught by Ishii in order to dampen the vibration to the structure (Paragraph 44). 
According to an alternate characterization of Shimizu:
Shimizu teaches a MEMS device comprising: 
a first member (Figs. 1-4, 11); 
a second member (Figs. 1-4, 7) forming a sealed space with the first member therebetween; and 
a third member (Figs. 1-4, 9) disposed between the first member and the second member and joined to the first member and the second member, 
the third member is provided with a communication portion (Fig. 4, opening 7d is positioned on member 9) that establishes communication between the sealed space and an external space.  
Shimizu does not teach that 
wherein the third member has lower rigidity than rigidity of the first member and the second member.
Ishii teaches an adhesive member (Fig. 3, 62 and Paragraph 40) that has a lower rigidity than an attached frame member (Fig. 3, 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the member 7 and 9 of Shimizu such that the member has lower rigidity than rigidity of the first member and the second member as taught by Ishii in order to dampen the vibration to the structure (Paragraph 44). 

With respect to claim 2, Shimizu teaches the first member and the third member are joined with an adhesive member (Fig. 4, 9), and the second member and the third member is joined with an adhesive member (Fig. 4, 8), but does not teach that the adhesive member is a viscoelastic member.
Ishii teaches first member and the third member are joined with a viscoelastic member (Fig. 3, 62 and Paragraph 40)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form third member of Shimizu to comprise a viscoelastic member as taught by Ishii in order to dampen the vibration to the structure (Paragraph 44). 

With respect to claim 3, Shimizu does not teach that the third member has viscoelasticity and is joined to the first member and the second member.  
Ishii teaches joining member that joins a first member and second member, and comprises a viscoelastic member (Fig. 3, 62 and Paragraph 40)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form third member of Shimizu to comprise a viscoelastic member as taught by Ishii in order to dampen the vibration to the structure (Paragraph 44). 

With respect to claim 5, Shimizu teaches that the first member is a substrate including an oscillating portion (Fig. 4, 11) and performing at least either transmission or reception of ultrasonic waves through oscillation of the oscillating portion, and the second member (Fig. 4, 7) is a reinforcing plate reinforcing the substrate.  
With respect to claim 6, Shimizu teaches that the third member (Fig. 4, 7/8/9) is provided to surround a circumference of the oscillating portion, and the communication portion (Fig. 4, 7d) is disposed along an outer circumference of the oscillating portion.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Ishii, in view of Takabe et al (U.S. Pub #2015/0052715).

With respect to claim 7, Shimizu does not teach an electronic device comprising: the MEMS device according to claim 1; and a control unit controlling the MEMS device.
Takabe teaches an electronic device comprising: the MEMS device according to claim 1; and a control unit controlling the MEMS device (Paragraph 87-88).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a control unit for controlling the MEMS device of Shimizu as taught by Takabe in order to achieve the predictable result of implementing an ultrasonic transducer (Paragraph 75-76). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826